UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. NANOBAC PHARMACEUTICALS,INCORPORATED (Exact name of registrant as specified in its charter) Florida 033-80612 59-3248917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number 5025 West Lemon Street, Tampa, FL 33609 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 238 shareholders Pursuant to the requirements of the Securities Exchange Act of 1934, Nanobac Pharmaceuticals, Incorporated has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. NANOBAC PHARMACEUTICALS, INCORPORATED Date: May 20, 2011 By: /s/ John Stanton John Stanton Chief Executive Officer & President
